Citation Nr: 0709097	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  96-44 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an extraschedular evaluation for service-
connected bilateral hammertoes.

2.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to service-connected 
bilateral hammertoes.

3.  Entitlement to service connection for a depressive 
disorder, claimed as secondary to service-connected bilateral 
hammertoes.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1976 to May 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).  Jurisdiction over the claims filed 
was subsequently transferred to the Indianapolis, Indiana RO.

Procedural history

The veteran was initially granted service connection for 
bilateral hammertoes in a November 1980 rating decision.  A 
10 percent disability rating was assigned which was continued 
in a June 1983 rating decision.  

In February 1995, the veteran submitted a claim for an 
increase in the rating assigned his service-connected 
bilateral hammertoe condition.  At the same time, the veteran 
requested service connection for a bilateral knee disability 
and a depressive disorder, each of which he claimed was 
secondary to his hammertoes.  

The August 1995 rating decision which forms the basis for 
this appeal denied the veteran an increased rating for his 
hammertoes and denied service connection for a bilateral knee 
disability and depression  The veteran duly perfected an 
appeal.

The Board subsequently denied the veteran an increased rating 
for his hammertoes on a schedular basis in a December 1997 
decision.  The same decision remanded the matter of an 
extraschedular rating for hammertoes and the service-
connection claims for a bilateral knee disability and 
depression for the purpose of obtaining additional medical 
evidence and affording the veteran a VA psychiatric 
examination.  After the additional development sought by the 
Board was accomplished, the veteran's claims were again 
denied in a September 1999 supplemental statement of the case 
(SSOC).  

In a July 2000 decision, the Board denied the veteran an 
extraschedular evaluation for hammertoes and further denied 
service connection for a bilateral knee disability and a 
depressive disorder.  The veteran thereafter appealed to the 
United States Court of Appeals for Veterans Claims (the 
Court), which in a May 2001 Order vacated the Board's July 
2000 decision pursuant to a motion from counsel for the 
Secretary of Veterans Affairs (the Secretary's Motion).  The 
Secretary's Motion requested the Court to remand this case to 
the Board for readjudication and additional development 
pursuant to the then recently-enacted Veterans Claims 
Assistance Act of 2000 (VCAA).  

The Board remanded the case in July 2002 to schedule the 
veteran for a videoconference hearing.  Following the 
hearing, the Board again remanded the case in July 2003 for 
the purpose of obtaining additional medical evidence and 
affording the veteran additional VA orthopedic examinations.  
After the additional development requested by the Board was 
accomplished, the Appeals Management Center (AMC) again 
denied the claims in a July 2006 SSOC.  The case is now once 
again before the Board.

Personal hearing

As was noted above, the Board remanded the case in July 2002 
to schedule the veteran for a videoconference hearing.  The 
hearing was conducted in August 2002.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.  

The Veterans Law Judge who conducted the August 2002 
videoconference hearing left the Board's employ following the 
issuance of the July 2003 remand.  The veteran was informed 
of this fact and of his right to an additional hearing in a 
letter from the Board dated in December 2006.  That letter 
also notified the veteran that if he did not request an 
additional hearing within 30 days, the Board would proceed to 
a decision on his appeal.  The veteran has not responded to 
the December 20006 letter, and the Board will therefore 
proceed with its adjudication of the case in the absence of 
an additional hearing.


Representation

The veteran was initially represented in this appeal by the 
Disabled American Veterans.  The veteran subsequently revoked 
the power of attorney this VSO and proceeded before the Court 
represented by a private attorney.  See VA Form 119 dated 
September 1, 1999.  Shortly after the Court's May 2001 Order, 
the veteran's attorney withdrew from the case.  See 
Withdrawal Motion dated in July 2001.  
The veteran has indicated that he wishes to proceed 
unrepresented.   

Issues not on appeal

Prior Board decisions

The December 1997 Board decision denied the veteran service 
connection for a bilateral hip disability.  The veteran did 
not appeal that decision.  Because the matter of service 
connection for a hip disability has already been resolved by 
the Board, such will be discussed no further herein.

The July 2003 Board decision remanded the issues of 
entitlement to service connection for a back disability and 
arthritis of the bilateral feet.  Following the Board's 
remand, the veteran was granted service connection for 
degenerative joint disease of the first metatarsal phalangeal 
joint of the bilateral feet in a November 2004 rating 
decision.  A 10 percent disability rating was assigned for 
each foot.  Service connection for degenerative disc disease 
of the lumbosacral spine was also granted in an April 2005 
rating decision, with a 10 percent rating assigned therefore.  
These issues have accordingly been resolved and are no longer 
before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].



The April 2005 rating decision

In addition to assigning a 10 percent rating for degenerative 
disc disease of the lumbosacral spine, the April 2005 rating 
decision denied service connection for post-traumatic stress 
disorder (PTSD), bipolar disorder, hepatitis B, tinnitus, 
blurred vision, fungal infection, pneumonia, chronic fatigue 
syndrome, a bilateral shoulder disability, a bilateral elbow 
disability, and a bilateral knee disability (on a direct 
basis).  The same decision also denied entitlement to 
specially adapted housing benefits and automobile adaptive 
equipment.  The veteran subsequently disagreed with each of 
the above claims, with the exception of the rating assigned 
his back disability, service connection for PTSD, and 
entitlement to specially adapted housing and adaptive 
automobile equipment.  See VA Form 21-4138, received 
September 7, 2005.  A statement of the case (SOC) was issued 
in June 2006as to the other issues, but the veteran failed to 
perfect an appeal.  See 38 C.F.R. § 20.302 (2006).  
Accordingly, none of those issues are currently before the 
Board.

The March 2006 rating decision

A March 2006 rating decision increased the disability rating 
assigned the veteran's back disability from 10 to 20 percent; 
denied an increased schedular rating for degenerative joint 
disease of the bilateral first metatarsal phalangeal joints; 
denied service connection for a bilateral hip disability, 
scoliosis, PTSD, HIV, and bilateral pes planus; denied 
entitlement to a total disability rating based in individual 
unemployability (TDIU), denied an earlier effective date for 
the award of service connection for the veteran's back 
disability; and again denied entitlement to specially adapted 
housing and adaptive automobile equipment.  The veteran 
subsequently disagreed with each of the increased rating and 
service connection claims and a SOC was issued in July 2006.  
He did not perfect an appeal.  Accordingly, none of the 
issues addressed in the March 2006 rating decision or the 
July 2006 SOC are currently before the Board.




FINDINGS OF FACT

1.  The evidence does not show that the veteran's bilateral 
hammertoes are so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

2.  A preponderance of the medical evidence of record does 
not demonstrate the existence of a current bilateral knee 
disability, or that such is related to the veteran's service-
connected hammertoes.

3.  A preponderance of the medical evidence of record does 
not demonstrate a causal relationship between the veteran's 
depressive disorder and his service- connected hammertoes.


CONCLUSIONS OF LAW

1.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).

2.  Service connection for a bilateral knee disability is not 
warranted.  38 U.S.C.A. 38 C.F.R. § 3.310 (2006).

3.  Service connection for a depressive disorder is not 
warranted.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  



The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in May 2006 which was specifically 
intended to address the requirements of the VCAA.  The May 
2006 letter specifically notified the veteran that to support 
his secondary service-connection claims, the evidence must 
show that "[y]ou currently have a physical or mental 
disability shown by the medical evidence, in addition to your 
service-connected disability" and that "[y]our service-
connected disability either caused or aggravated your 
additional disability."  With respect to his extraschedular 
rating claim, the May 2006 letter instructed the veteran to 
submit or identify evidence showing the "[n]ature and 
symptoms of the condition," "the [s]everity and duration of 
the symptoms," and the [i]mpact of the condition and 
symptoms on employment."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the May 2006 
VCAA letter, the veteran was informed that VA was responsible 
for obtaining "[r]elevant records from any Federal agency" 
including "records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  He was further 
advised that VA would make "reasonable efforts" to obtain 
"[r]elevant records not held by a Federal agency" including 
records from "State or local governments, private doctors 
and hospitals, or current or former employers."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2006 letter notified the veteran that he "must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the May 2006 letter instructed the veteran to 
"[c]omplete, sign and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, in order to 
release your treatment records to [VA], if you have seen any 
private health care providers, and you wish us to consider 
that evidence in our decision" (emphasis in original).  
With respect to VA medical records, the May 2006 letter 
advised the veteran to give "us the name and location of any 
VA or military facility where you received medical care, and 
the approximate dates of the care, on the enclosed VA Form 
21-4138, Statement in Support of Claim."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2006 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his claims.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the veteran's claims were initially adjudicated by 
the RO in August 1995, several years before the enactment of 
the VCAA in November 2000.  Furnishing the veteran with VCAA 
notice prior to initial adjudication was clearly an 
impossibility; VA's General Counsel has held that the failure 
to provide VCAA notice prior to initial adjudication in such 
circumstances does not constitute error.  See VAOGCPREC 7-
2004.

In the instant case, the veteran was provided with VCAA 
notice via the May 2006 VCAA letter.  His claims were then 
readjudicated in the July 2006 SSOC, after he was provided 
with the opportunity to submit evidence and argument in 
support of his claims and to respond to the VCAA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claims on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006), that timing errors such as this do not 
have the natural effect of producing prejudice and, 
therefore, prejudice must be specifically pled.  In Mayfield, 
the timing-of-notice error was found to be sufficiently 
remedied and cured by subsequent provision of notice by the 
RO, such that the appellant was provided with a meaningful 
opportunity to participate effectively in the processing of 
her claim by VA.  As discussed in the preceding paragraph, 
the veteran received such notice and was given the 
opportunity to respond.  The veteran has pointed to no 
prejudice resulting from the timing of the VCAA notice. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, as explained above, the May 2006 VCAA letter 
provided the veteran notice regarding elements (2), (3), and 
(4).  The May 2006 letter also advised the veteran of the 
type of evidence needed to substantiate the earliest possible 
effective date of any potential grant of service connection 
or increased evaluation, thereby satisfying element (5).  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical and personnel 
records, voluminous VA treatment records, records from scores 
of private health care providers, records from the Social 
Security Administration, and the reports of multiple VA 
examinations.  The veteran has not identified any outstanding 
evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
an August 2002 videoconference hearing.  As noted in the 
Introduction, the veteran did not request a response to the 
Board's December 2006 letter advising the veteran of his 
right to an additional Board hearing.  He is currently 
unrepresented by his own decision.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to an extraschedular evaluation for service-
connected bilateral hammertoes.

The veteran seeks an extraschedular evaluation for his 
service-connected hammertoes and specifically contends that 
such has resulted in marked interference with employment.  As 
was noted in the Introduction, the Board denied the veteran 
an increased schedular rating for his bilateral hammertoes in 
its December 1997 decision.  The 10 percent rating currently 
assigned for each foot represents the maximum possible 
schedular rating available for hammertoes.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5282 (2006).

Pertinent Law and Regulations

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).

Analysis

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The record does not show that 
the veteran has required frequent hospitalizations solely for 
his bilateral hammertoe deformities.  Indeed, it does not 
appear that the veteran has been hospitalized for hammertoes 
since undergoing in-service surgical repair of condition in 
the late 1970s.  All treatment has been on an outpatient 
basis, and even this has been sporadic.

Marked interference with employment, beyond that contemplated 
by the rating schedule, has also not been demonstrated.  
Although the veteran is currently unemployed and essentially 
contends that his hammertoes are to blame, the medical 
evidence of record tells a different story.  VA examinations 
conducted in April 1995, September 2004, and February 2006 
all refer to the veteran's hammertoes as "mild" or non-
recurrent.  The extensive VA and private treatment records 
characterize the disability in the same light.  The September 
2004 and February 2006 VA examination reports reflect normal 
range of motion in the second through fifth toes bilaterally 
(the same toes affected by hammertoe deformity) and well-
healed, non-tender surgical scars.  The February 2006 
examiner further noted that with "repetitive use of the 
joints of the feet there is no pain, weakness, fatigue, or 
lack of endurance and no reduction in range of motion."  No 
significant problems with ambulation have been identified.

The September 2004 and February 2006 VA examination reports 
also indicate that the veteran's hammertoes do not affect his 
activities of daily living.  To the contrary, the veteran 
reported at his February 2006 VA examination that he rode his 
bicycle some four miles the day of the examination.  A June 
2004 letter from the City of Fort Wayne also indicates that 
the veteran volunteered 40 hours of time "sandbagging during 
. . . flood fighting efforts" - an activity wholly 
inconsistent with marked interference with employment.  The 
September 2004 examiner further noted that the veteran's 
hammertoes did not cause any incapacitating episodes over the 
prior year.

While the Board acknowledges the veteran's complaints of pain 
on prolonged walking or standing together with his occasional 
use of orthopedic shoes, this alone does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  Such potential occupational impairment is 
specifically contemplated in the two 10 percent ratings 
currently assigned the veteran's bilateral hammertoes.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's bilateral hammertoes are so exceptional or 
unusual as to render impractical the application of the 
regular schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2006).  
Accordingly, referral of this issue to appropriate VA 
officials for consideration of an extraschedular evaluation 
is not warranted.

2.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to service-connected 
bilateral hammertoes.

The veteran also seeks service connection for a bilateral 
knee disability.  
He contends that such is the product of his service-connected 
bilateral hammertoes.  

The veteran has not in connection with the instant appeal 
contended that his alleged bilateral knee disability is 
directly related to his military service.  The Board will 
accordingly address the matter of secondary service 
connection only.  

In any event, the veteran's service medical records are 
completely negative for any complaints, treatment or 
diagnosis of a knee disability of any kind.  Moreover, as 
will be explained in greater detail below, the veteran does 
not have a knee disability.

Pertinent Law and Regulations

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2006).  See Harder v. 
Brown, 5 Vet. App. 183, 187 (1993). Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

With respect to secondary service connection, there must be 
(1) medical evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical nexus 
evidence establishing a connection between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
233, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).


Analysis

After carefully reviewing the record, the Board is unable to 
identify any competent medical evidence which points to the 
existence of a current knee disability.  

A September 2004 VA examination report noted that the 
veteran's knees were of normal configuration, with no pain on 
palpation and movement.  Ligament stability was described as 
"good" and X-rays were pertinently negative.  The examiner 
further noted that there was no increased pain or decrease in 
range of motion on repetitive knee movement.  

An additional VA examination in February 2006 also found no 
swelling, redness, effusion, or tenderness in the bilateral 
knees.  Range of motion was within normal limits.  

The remainder of the voluminous medical evidence of record 
like wise contains no diagnosis of an identifiable knee 
disability.  See generally Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence].

While the medical record does note the veteran's infrequent 
complaints of knee pain, such has not been associated with 
any diagnosed knee disability.  Isolated complaints of knee 
pain alone, in the absence of a diagnosed or identifiable 
underlying knee condition, do not in and of themself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

In short, the first Wallin element has not been satisfied, 
and the veteran's claim fails on that basis.  

For the sake of completeness, the Board will address the 
remaining two Wallin elements.

As noted above, the veteran has been service-connected for 
bilateral hammertoes.  The second Wallin element has 
therefore been satisfied.

Only one competent medical opinion of record addresses the 
final Wallin element, medical nexus - that of the September 
2004 VA examiner.  The September 2004 VA examiner concluded 
that the veteran's service-connected hammertoe deformity was 
not the cause of his bilateral knee pain.  No contradictory 
medical opinion is of record.  In any event, in the absence 
of a current knee disability, a positive nexus opinion would 
be a manifest impossibility.

The only other evidence in the claims file that serves to 
establish either the existence of a bilateral knee disability 
or its relationship to service are the veteran's own 
statements.  It is now well settled, however, that lay 
persons without medical training, such as the veteran, are 
not qualified to render medical opinions regarding matters 
such as diagnosis of disability or determinations of 
etiology, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2006) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements regarding the nature and etiology of his alleged 
bilateral knee disability are accordingly lacking in 
probative value.

The third Wallin element has therefore also not been met and 
the veteran's claim fails on this additional basis.  


Throughout the nearly 12 years this claim has been pending, 
the veteran has had every opportunity to either submit 
medical evidence of a current bilateral knee disability or 
provide VA with authorization to obtain the same.  The May 
2006 VCAA letter reiterated the importance of such evidence.  
Despite this admonition, however, no competent medical 
evidence has been identified or provided by the veteran which 
would serve to demonstrate the existence of a current 
bilateral knee disability.  See 38 U.S.C.A. § 5107(a) (West 
2002) [noting that "a claimant has the responsibility to 
present and support a claim for benefits under the laws 
administered by the Secretary"].  

Because the veteran does not have a current knee disability 
service connection for a bilateral knee disability is not 
warranted.  See Brammer, supra; see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) [service connection cannot be granted 
if the claimed disability does not exist].  The benefit 
sought on appeal is accordingly denied.

3.  Entitlement to service connection for a depressive 
disorder, claimed as secondary to service-connected bilateral 
hammertoes.

The veteran also contends that his service-connected 
hammertoes led to a depressive disorder.  As with his 
service-connection claim for a bilateral knee disability, the 
veteran has not in connection with this appeal suggested that 
his depression is directly related to service.  The Board 
will therefore address secondary service connection only.  

The law and regulations pertaining to secondary service 
connection have been set out above and will not be repeated.



Analysis

As noted above, secondary service connection requires that 
three elements be established: (1) medical evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) a nexus between (1) and (2).  See Wallin, 
supra.

The medical record in this case is replete with multiple 
diagnoses of depression.  The first Wallin element has 
clearly been satisfied.  The veteran is also service 
connected for, inter alia, bilateral hammertoes.  The second 
Wallin element has also been satisfied.

The key question is the final Wallin element, medical nexus.  
There are of record two competent medical opinions which 
address the etiology of the veteran's depressive disorder: 
that of an April 1995 VA examiner and that of a May 1999 VA 
examiner (whose opinion was further explained in a June 1999 
addendum opinion).  The April 1995 examiner determined that 
the veteran's hammertoe disability contributed to his 
depression, while the May 1999 examiner concluded that the 
hammertoe condition was unrelated to the veteran's 
depression.  [Although the April 1995 examiner stated that 
the veteran's depression was the product of "leg" pain, the 
examiner's description of such appears to include pain from 
hammertoes.]  The May 1999 examiner instead ascribed the 
veteran's depressive symptoms to a history of childhood 
abuse, his HIV status, and his extensive history of 
polysubstance abuse.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  While the Board may appropriately favor the 
opinion of one competent medical authority over another, it 
must weigh all medical evidence keeping in mind the command 
of Gilbert that the benefit of the doubt in resolving such 
issues shall be given to the veteran.

After reviewing the entirety of the medical evidence of 
record, the Board finds the negative nexus opinion of the May 
1999 VA examiner to be more probative than the opinion 
rendered by the April 1995 examiner.  

The opinion of the April 1995 VA examiner suffers from a 
number of flaws.  Most notably, the examiner does not appear 
to have reviewed the remainder of the veteran's claims file, 
which included (even at that time) extensive psychiatric 
treatment records.  Such review is crucial in the instant 
case because the records available in April 1995, and the 
multiple volumes of treatment records that have been added 
since, contain almost no reference to hammertoes in the 
context of psychiatric treatment.  

The veteran's voluminous psychiatric treatment records 
reflect his longstanding struggle with alcohol and drugs, his 
turbulent relationship with family and coworkers, his history 
of childhood abuse, and his ongoing struggle with HIV.  
The same psychiatric records are largely silent for any 
mention of the veteran's hammertoes.  

Despite the veteran's virtual silence regarding his 
hammertoes and other service-connected disabilities in the 
numerous psychiatric treatment records, the April 1995 
examiner still determined that such contributed to his 
depression.  No underlying rationale or explanation for such 
opinion in light of the psychiatric treatment records was 
provided.  The examiner's failure to provide such explanation 
leads the Board to assign little probative value to his 
opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998) [the failure of the physician to provide a basis for 
his/her opinion goes to the weight or credibility of the 
evidence].

The Board places far greater weight of probative value on the 
well-reasoned and thoroughly-explained opinion of the May 
1999 examiner, who determined that the veteran's depression 
was the result of his childhood abuse, substance abuse 
history, and HIV status.  Such opinion was accompanied by a 
review of the claims file, including the veteran's past 
psychiatric history.  The May 1999 examiner's opinion appears 
to be congruent with the medical records in the file.  Those 
records document the veteran's significant life crises as a 
cause for his psychiatric problems; hammertoes are not 
indicated to have been a contributing factor.  

The only other evidence in the claims file serving to link 
the veteran's depression to hammertoes.  As noted above, 
however, as a lay person without medical training the veteran 
is not qualified to render medical opinions regarding matters 
of etiology, which call for specialized medical knowledge.  
See Espiritu, supra.  The veteran's statements regarding 
medical nexus are accordingly lacking in probative value.

The final Wallin element has therefore not been met with 
respect to the veteran's depression, and service connection 
for this condition is not warranted.  The benefit sought on 
appeal is accordingly denied.


ORDER

An extraschedular evaluation for service-connected bilateral 
hammertoes is denied.

Service connection for a bilateral knee disability, claimed 
as secondary to service-connected bilateral hammertoes, is 
denied.

Service connection for a depressive disorder, claimed as 
secondary to service-connected bilateral hammertoes, is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


